Citation Nr: 1212612	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  08-18 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for psoriatic arthritis of multiple joints, as due to in-service herbicide exposure and malathion exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1970 to January 1972.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from December 2005 and December 2006 rating actions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the benefit sought on appeal.  The Veteran appealed those decisions to the BVA, and the case was referred to the Board for appellate review.  

In December 2010, the Board remanded the Veteran's claim for further procedural and evidentiary development.  That development was completed, and the case was returned to the Board for appellate review.  The Board's remand instructions and the subsequent actions by the RO and the VA Appeals Management Center (AMC) will be further discussed below.  

The Board also observes that additional evidence, in the form of a private medical opinion dated in October 2011 has been received, which was not previously considered by the RO.  However, the Veteran, through his representative, waived the RO's initial consideration of the evidence in March 2012.  Therefore, the Board will consider this newly obtained evidence and proceed with a decision with respect to this claim.  See 38 C.F.R. § 20.1304(c)(2011).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  The competent medical evidence is in equipoise as to whether the Veteran's psoriatic arthritis of multiple joints is related to his conceded in-service herbicide and malathion exposure.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, his psoriatic arthritis of multiple joints was incurred during his period of active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2011)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of entitlement to service connection for psoriatic arthritis of multiple joints, no further discussion of the VCAA is required with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747

As previously noted, the Board remanded the Veteran's claim in December 2010, in pertinent part, to afford the Veteran a VA examination in connection to his claimed disability.  Specifically, the Board requested that the RO schedule the Veteran for a VA examination to 1) determine which of his joints had been affected by his psoriatic arthritis; and 2) the nature and etiology of his psoriatic arthritis.  The Board observes that the Veteran was provided a VA examination in February 2011.  However, the opinion provided is inadequate for the purposes of this decision.  Specifically, in providing his etiological opinion, the February 2011 examiner failed to address the November 2006 and October 2007 medical opinions issued by the Veteran's private physician and rheumatologist, J.G., M.D, as instructed in the remand directives.  While the examiner cited to a specific portion of the October 2007 letter, he failed to address the full content of these opinions when providing his opinion.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

However, as will be discussed below, the Board is granting the Veteran's claim for psoriatic arthritis of multiple joints.  As such, a remand for an adequate nexus opinion would merely cause avoidable delay and would not result in any additional benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  

Analysis

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.  

In his August 2005 claim, the Veteran stated that he was exposed to Agent Orange and the chemical solution malathion while serving as a K9 Sentry Dog Handler in the Republic of Vietnam from September 1970 to June 1971.  He explained that Agent Orange was used around the "Kennel area" during the spring monsoon season to control the vegetation.  He also claimed that the sentry dogs he was responsible for handling were dipped in malathion on a bi-weekly basis to control the ticks picked up during the nightly patrols.  According to the Veteran, he became sick during this time period (alternating between chills and fever-like symptoms) and was unable to perform his daily duties.  He contends that he began experiencing problems with his joints shortly after his separation from active duty, that his condition has progressively worsened over the last thirty years, and that his condition is due to his herbicide and malathion exposure in service.  

The Board notes that the Veteran's service treatment records are predominantly clear for any findings, notations, treatment for or diagnosis of arthritis or any type of joint condition.  On the January 1970 examination conducted pursuant to the Veteran's enlistment, the clinical evaluation of the Veteran's upper extremities, lower extremities, skin and lymphatic system, and feet was shown to be normal.  In addition, the Veteran denied a history of arthritis or rheumatism, swollen or painful joints, cramps in his legs, skin diseases, and/or any bone or joint deformity in his January 1970 medical history report.  A February 1970 sick call note reflects that the Veteran presented at the military clinic with complaints of pain in his lower back.  The Veteran was also seen periodically at sick call between March 1970 to August 1970 for various health complaints, to include a fever, cold, earache and ear infection.  The clinical evaluation of the Veteran's feet, lower extremities, upper extremities and skin and lymphatic system was shown to be normal during his January 1972 separation examination, and he did not report experiencing any cramps in his legs, skin diseases, or swollen or painful joints in his medical history report.  The Veteran also denied any bone or joint deformity and did not indicate having any foot trouble.  
Post-service treatment records reflect a diagnosis of psoriatic arthritis.  The earliest post-service treatment record reflecting joint pain is dated in April 1974, at which time the Veteran presented at a private treatment facility with complaints of a "sore r[ight] wrist [for the] last three weeks."  Results from the physical examination and X-rays of the right wrist were shown to be within normal limits, and the Veteran was assessed with arthritis.  During a VA general medical examination conducted in July 1981, the examiner noted the Veteran's complaints of stiffness in both wrist joints as well as the left shoulder.  The physical examination of the Veteran resulted in an impression of bursitis of the left shoulder and ganglion of the right wrist, and the X-ray report of his right wrist revealed findings of post-traumatic arthritis.  The Veteran was seen at another private treatment facility in August 1984, at which time he complained of arthritic pain and stiffness in his left shoulder.  After examining the Veteran, the treatment provider diagnosed him with polyarthritis, and noted that the etiology of this disorder was unknown at this time.  

In a May 1995 clinical report, the Veteran's physician,. J.F., M.D., indicated that the Veteran had a history of rheumatologic problems which began around 1973 when he noticed pain and swelling in his right wrist.  Dr. J.F. also noted that the Veteran began experiencing effusion of the left knee in 1975 and 1984, necessitating aspiration of the knee.  According to Dr. J.F., it was around this time that the Veteran started to notice joint pain involving multiple other joints, to include the shoulders, elbows, bilateral wrists, hips, knees, ankles and the metacarpophalangeal (MCP) and proximal interphalangeal (PIP) joints.  Based on Dr. J.F.'s report, the Veteran was seen by a rheumatologist in 1984, but was never provided with a clear diagnosis as to what was wrong with his joints.  It was not until he was referred to Dr. J.G. in 1986, and subsequently underwent numerous and extensive tests over the course of several years, that he was diagnosed with psoriatic arthritis.  

Indeed, in a January 1988 letter, the Veteran was described as having a history of psoriatic arthritis for several years.  Based on the medical evidence provided, it appears that the Veteran was diagnosed with psoriatic arthritis sometime between 1986 and 1988.  The remainder of the Veteran's post-service treatment records dating from May 1991 to October 2007 reflect his on-going treatment for, and diagnosis of, arthritis associated with psoriasis, as well as the various surgical procedures he underwent on his right wrist, right shoulder, and feet due to this disorder.  

As previously mentioned above, the Veteran maintains that his psoriatic arthritis is the result of his in-service exposure to Agent Orange and the chemical solution malathion during service.  

In this regard, the Board notes that, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(d)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

The Board acknowledges that the Veteran's psoriatic arthritis is not on the list of diseases that VA has associated with Agent Orange exposure.  In any event, however, the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §§ 3.303(d), 3.309(e) (2010).  See also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).  

A review of the available evidence reflects that the Veteran submitted several "buddy" statements from fellow servicemen who served alongside him in Vietnam.  In these statements, the process of cleaning the dog in malathion solution was described in full detail.  Based on these statements, as a result of their mission and duties as dog handlers, the dogs required treatment with the chemical solution malathion to kill ticks, fleas and parasites that were part of the area.  The dogs were dipped into this solution at least once a week, and upon immersion, the dog handler would become soaked as well.  In addition, both the dog and dog handler were exposed to Agent Orange, because the engineers mixed Agent Orange with diesel fuel and burned the areas around the compound to facilitate easier use and patrol functions of the Sentry dogs.  See Statement of A.G., dated in September 2006; Statement of J.B., dated in August 2006; and Statement of J.G., dated August 2006.  

With regard to the Veteran's lay statements, the Board notes that competent lay evidence is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Competent lay evidence is evidence provided by a person who has personal knowledge (that is, that he/she actually observed; derived from his/her own senses) of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Given the nature of the Veteran's condition and its observable symptoms, the Board finds that the Veteran is competent to report that he has suffered pain in his joints since service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  In addition, based on the evidence submitted and lay assertions provided in support of his claim, the Board finds the Veteran credible with respect to his assertions.  

According to the available evidence, the Veteran's DD Form 214 reflects that his military occupational specialty (MOS) was that of a military policeman and that he received six weeks of education and training prior to becoming a Sentry Dog Handler.  The DD Form 214 also shows that he had ten months of foreign service and received the Vietnam Service Medal as well as the Republic of Vietnam Campaign Medal with 60 Device.  In the April 2008 Statement of the Case (SOC), the Decision Review Officer (DRO), upon reviewing the Veteran's service treatment records and supporting evidence, conceded the Veteran's service in Vietnam as well as his herbicide and malathion exposure.  The Board agrees with this determination.  As the Veteran served in the Republic of Vietnam during the Vietnam era, he is presumed to have been exposed during service to certain herbicide agents, including Agent Orange.  Further, the Board finds competent and credible the lay evidence of record with regard to the Veteran's exposure to malathion during his service in Vietnam.  

In addition, the Veteran submitted a July 2006 Memorandum report issued by the United States Environmental Protection Agency (EPA), which discussed the potential health risks associated with malathion and noted the effect of malathion on the nervous system as well as the immune system.  

The Veteran has also submitted several private medical opinions from Dr. J.G.  In the November 2006 opinion, Dr. J.G. discusses whether the Veteran's exposure to malathion could stimulate "immune mediated problems" which may have been a triggering factor with regard to the Veteran's psoriasis associated arthritis.  According to Dr. J.G., clinical and laboratory evidence shows that malathion "is extremely well absorbed through hands, skin as well as inhalation," that malathion can cause "mast cell degranulation" and can interfere with "macrophage function which leads to an abnormality in cell mediated immunity."  Dr. J.G. further states that, while no direct link has been established between malathion exposure and psoriasis or other immune diseases, "one must be concerned that the extensive exposure was a triggering factor in the development of [the Veteran's] persistent and unfortunately disabling autoimmune disease."  

In an October 2007 opinion, Dr. J.G. discussed how new data is appearing with regard to the epigenetic effect of defoliants and pesticides and that such effects have a latency of years and could raise risks in subsequent generations.  According to Dr. J.G., "whereas there is no direct link with [the Veteran's] exposure to malathion to his psoriasis or his immune disease, we must be concerned that this disabling immune disease did have a trigger which we will discover in the near future."  

Pursuant to the December 2010 Remand, the Veteran was scheduled for a VA examination in February 2011.  During the examination, the Veteran provided his medical history and reported to experience a number of problems, to include instability, pain, stiffness, weakness, and tenderness in his bilateral shoulders and knees, as well as his right wrist and elbow, since his separation from service.  In addition, the Veteran also reported to experience occasional locking episodes in his bilateral knees, shoulders and right elbow.  According to the Veteran, he can only stand for one hour, and is limited to walking one to three miles as a result of his disability.  Upon physical examination, the examiner noted that the Veteran had an antalgic gait and displayed bony joint enlargement, crepitus, and pain at rest in his shoulders.  The examiner also observed findings of crepitus, tenderness and pain at rest in the Veteran's right elbow; bony joint enlargement and tenderness in the Veteran's right wrist; and crepitus, effusion, tenderness and abnormal motion in the Veteran's bilateral knees.  

Based on his review of the claims file, as well as his discussion with, and physical examination of the Veteran, the examiner diagnosed the Veteran with psoriatic arthritis with diffuse psoriatic arthropathies, and determined that this condition had affected all of the Veteran's toes, the bilateral shoulders and knees, his right elbow and wrist, and the second through fifth MCP joints of his right hand.  The examiner opined that it is unlikely as not that the Veteran's disability is causally or etiologically related to his conceded herbicide and/or malathion exposure and based his conclusion on his review of the record, the Veteran's history, and his physical examination of the Veteran.  The examiner also noted there to be no direct link between the Veteran's psoriatic arthritis and his conceded in-service exposure to herbicide and malathion based on literature from the Institute of Medicine, and further cited to the portion of the October 2007 letter written by Dr. J.G. which indicated that 'there is no direct link with [the Veteran's] exposure to malathion to his psoriasis or his immune disease...."  According to the examiner, "[a]t this time, there is not a nexus relating exposure to malathion or Agent Orange to psoriasis or psoriatic arthropathy in Vietnam service members."  

In a more recent letter dated in October 2011, Dr. J.G. discussed the Veteran's medical history and noted that he had been treating the Veteran for over twenty years for "very atypical, progressive, asymmetric inflammatory arthropathy" that started in the early 1970s and "is associated with recurrent oral aphthosis, [and] psoriasis...."  Dr. J.G. noted that the Veteran's condition manifested soon after his tour of duty in Vietnam, "at which time he had extensive exposure to both Malathion and presumptively Agent Orange."  Dr. J.G. went on to state that there is "clearly data suggesting epigenetic effects of defoliants, particularly Agent Orange altering immune function" and "the latency of these effects may be many years."  According to Dr. J.G., "[i]t is possible that there is a link and indeed likely that there is a link between [the Veteran's] excessive exposure to defoliants in Vietnam and his progressive, atypical, destructive, immune disease starting in the early 1970s."  

The Board notes that the Veteran has submitted several opinions from Dr. J.G. in support of his claim.  While the November 2006 and October 2007 opinions allude to a possible relationship between the Veteran's in-service exposure to malathion, and the development of his psoriatic arthritis, in the October 2011 letter, Dr. J.G. provided a strong opinion relating the Veteran's exposure to malathion and Agent Orange in service to the subsequent development of his current disorder.  However, the February 2011 VA examiner opined that it was less likely than not that the Veteran's psoriatic arthritis was related to his exposure to herbicide and/or malathion in service.  As with all types of evidence, it is the Board's responsibility to weigh the conflicting medical evidence to reach a conclusion as to the ultimate grant of service connection.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board may favor the opinion of one competent medical expert over another if its statement of reasons and bases is adequate to support that decision.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  That is to say, the Board decides, in the first instance, which of the competing medical opinions or examination reports is more probative of the medical question.  

To that end, the Board places more weight on the November 2006, October 2007 and October 2011 private opinions issued by Dr. J.G.  The Board notes that all three private opinions were issued by a licensed physician and rheumatologist, while the February 2011 VA examination was conducted by a nurse practitioner.  With respect to the private opinions, Dr. J.G. noted that he had been treating the Veteran for more than twenty years, and indicated a personal knowledge of the Veteran having suffered inflammatory arthritis associated with psoriasis.  While it is unclear whether Dr. J.G. reviewed the Veteran's claims file, based on his discussion of, and familiarity with, the Veteran's medical history, Dr. J.G. has conveyed a thorough understanding of the relevant facts surrounding the Veteran's claim.  In addition, Dr. J.G. provided an extensive rationale in support of his opinion.  

Conversely, the Board finds that the February 2011 VA examiner did not provide the same when issuing his negative opinion.  While the examiner based his opinion on his review of the Veteran's claims file and medical history, he failed to cite to the specific records reviewed or relied upon in making his ultimate determination.  Furthermore, while he did cite to specific statements from the October 2007 opinion written by Dr. J.G., which appear to counter the possibility of a relationship between the Veteran's in-service exposure to herbicide and malathion and the development of his psoriatic arthritis, the examiner failed to address the remainder of this opinion which alludes to a possible indirect association between the Veteran's in-service herbicide and malathion exposure and the subsequent development of his psoriatic arthritis.  Indeed, in the November 2006 letters, Dr. J.G. raised the issue of whether exposure to malathion can provide "immune-mediate" problems, and noted that the Veteran's exposure to these chemicals was a triggering factor in the development of his disorder.  In the October 2007 opinion, Dr. J.G. indicated that the possibility that the Veteran developed epigenetic abnormalities as a result of his in-service herbicide and malathion exposure "bears evaluation and serious consideration."  However, these particular viewpoints were neither addressed nor discussed in the February 2011 VA medical opinion.  

In a claim for VA benefits, "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert, 1 Vet. App. at 54.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id.  

Given that there are three medical opinions in this case favorable to the claim, the Board concludes that a remand is not necessary here to obtain another medical opinion to decide the claim as the medical opinions of record are sufficient for that purpose.  38 C.F.R. § 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  Thus, in light of the positive October 2011 opinion, and the supportive November 2006 and October 2007 opinions, the Board finds that there is at least an approximate balance of positive and negative evidence in this case regarding the issue of whether the Veteran's current psoriatic arthritis is related to his in-service exposure to herbicide and malathion.  

Therefore, the Board resolves reasonable doubt in favor of the Veteran and finds sufficient evidence to warrant service connection for psoriatic arthritis of multiple joints.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for psoriatic arthritis of multiple joints is granted.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


